Citation Nr: 1046623	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed arthritis of the 
arms and legs.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1950 to December 
1953 and from July 1956 to July 1959.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the RO.

In June 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of this 
hearing is associated with the claims file.

During the course of the appeal, the RO in July and September 
2010 granted service connection for an innocently acquired 
psychiatric disorder, hearing loss and scars on the hands and 
head.  Consequently, these matters are no longer before the Board 
for consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is shown to have manifested complaints of 
possible gonoccocal arthritis involving the knees, wrists and 
elbows while serving during his first period of active duty.

2.  The Veteran is shown to have been initially treated for 
arthritis beginning many years after service.  

3.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to an arthritic disease entity of any joint of either 
arm or leg beginning in and continuing after service.

4.  The currently demonstrated osteoarthritis of the hands, 
wrists and knees is not shown to be due to an injury or other 
event of the Veteran's periods of active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by osteoarthritis of the 
hands, wrists and knees is not due to disease or injury that was 
incurred in or aggravated by service; nor may any arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The August 2005 and March 2006 letters provided the Veteran with 
notice of VA's duties to notify and assist him in the development 
of his claim consistent with the law and regulations outlined 
hereinabove.  

In this regard, these letters informed him of the evidence and 
information necessary to substantiate his claim, the information 
required of him to enable VA to obtain evidence in support of his 
claim for service connection, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claim.  He was also given notice regarding disability ratings, 
and effective dates of awards.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and the proper steps were taken to obtain 
pertinent/identified records.  The Veteran was afforded a VA 
examination.  

In sum, there is no VA defect in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  


Legal Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, such as arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to lay evidence, the Board has an obligation to 
determine both the competency and credibility of a layperson.  
Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that 
"[o]nce evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).

The Veteran, and any lay person, can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the present case, the Veteran asserts that his claimed 
arthritis of the arms and legs is related to his periods of 
service.

In June 2007, the Veteran testified that he slept on cold deck 
surfaces aboard ships while in service.  He recalled that, on one 
occasion, he was seen by a doctor because he was having trouble 
with his hands, feet and legs.  Reportedly, the doctor told him 
that he had arthritis that was aggravated by sleeping on cold 
metal decks.

While he is competent to discuss his symptoms in service, the 
Board finds his current lay statements are of limited credibility 
and probative weight because they are inconsistent with the other 
information provided by him when he was on active duty.

On review, the actual service treatment records show in this 
regard that the Veteran did undergo extensive treatment for 
genitourinary manifestation initially attributable to a 
gonoccocus infection beginning in early 1951.  Other initial 
joint manifestations thought to be due to possible gonoccocal 
arthritis were noted in 1951, but a diagnosis of gonoccocal 
arthritis was not confirmed during either period of active duty.  
In fact, the service treatment records are negative for further 
complaints or findings that would be consistent with any form of 
arthritis.  

Significantly, during his first period of active service, the 
Veteran was hospitalized from July to September 1951 for acute 
urethritis, nonvenereal cause undetermined.  He was noted to have 
had a Gonococcus infection three months earlier.  

The Veteran noted that he had experienced an increase in his 
urethral discharge and also some weakness especially in the knees 
on exertion and redness.  No definite joint pain of any severity, 
tenderness or swelling was noted.  He also had some vague 
distress in his wrist and elbow joints.  

Reportedly, the Veteran's complaints had been severe enough in 
June 1951 that he had gone to the sick bay aboard his ship.   On 
examination, his extremities were noted to be negative.  His 
joints were noted to be normal.  The impressions at that time 
included that of "? of GC Arthritis (Hist.)."   

In October 1951, the Veteran was reported to sick bay on his ship 
complaining of chronic urethral discharge, watering of the eyes 
and redness and weakness of the knees and some numbness of the 
legs.  A sensory examination showed some numbness over the 
distribution of C5, 6, 7, 8 on the arms and hands and over L3, 4 
on the legs.  However, this was noted to vary and not to be 
definite.  

At the time of his discharge examination in December 1953, a 
diagnosis of chronic congestive prostatitis was reported.  His 
upper and lower extremities were noted to be normal.  

The entrance examination in July 1956 and the separation 
examination in July 1959 for the second period of active service 
were negative for pertinent complaints or findings.  

Significantly, in connection with other service examinations 
performed for the USMCR in July 1959, August 1961, October 1962 
and August 1964, the Veteran denied having or having had any 
complaints referable to the arms and legs.   

The RO also made additional efforts to obtain records for the two 
time periods when the Veteran indicated he was treated in 
service, but no pertinent records were found.  See the March 2010 
formal finding.

Moreover, the Veteran has not submitted any competent medical 
evidence to support his assertions that he had developed 
arthritis of the arms and legs due to any event or incident in 
service.  

The submitted August 2007 statement from Dr. J F merely serves to 
establish that the Veteran currently has arthritis.  

Thus, the only evidence in the claims file tending to link the 
claimed arthritis of the arms and legs to service are the 
Veteran's own lay statements.

However, for the purpose of establishing a continuity of 
symptomatology since service, the Board finds these current lay 
assertions are of limited credibility and evidentiary value 
because the Veteran expressly denied having any related joint 
manifestations at the time of later service examinations in 1959, 
1961, 1962 and 1964.  

Lay evidence is competent and sufficient to establish a diagnosis 
of a condition only where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

So the Veteran's statements and testimony alone are not competent 
evidence sufficient to establish a diagnosis of arthritis in 
service or a nexus linking any current disability to service.  He 
is not shown to have the requisite medical training or expertise 
to render such an opinion.  See Jandreau, 492 F.3d 1372; Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

In connection with a VA examination in April 2010, the examiner 
noted that the Veteran reported being diagnosed with arthritis by 
his private physician and treated with physical therapy and 
medication in 1975.  The diagnosis was that the Veteran had 
osteoarthritis in his hands with no evidence of RA (rheumatoid 
arthritis) and likely osteoarthritis in his knees and wrists as 
well.  

After review of the claims file, the VA examiner opined that the 
Veteran's osteoarthritis was less likely the result of military 
service with no history of traumatic injury and was more likely 
the result of aging.  The examiner was unable to link the 
osteoarthritis to the military service and noted that, per the 
Veteran's report, the condition had only been present for 35 
years.  

In conclusion, after a careful review of the entire record, the 
evidence is found to preponderate against the claim of service 
connection for arthritis of the arms and legs.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, the 
doctrine is not applicable in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).  



ORDER

Service connection for arthritis of the arms and legs is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


